Citation Nr: 0429877	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  02-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1980 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 RO rating decision which denied 
a rating in excess of 30 percent for the service-connected 
bipolar disorder.  In June 2003 the veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge.  
In March 2004 the Board remanded this matter to the RO for 
further evidentiary development.


FINDINGS OF FACT

The veteran's bipolar disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
panic attacks more than once a week; impaired judgment; 
impaired abstract thinking; and disturbances of motivation 
and mood.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, but not more, for 
bipolar disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By December 1983 rating decision, the RO granted service 
connection for manic-depressive reaction and assigned a 10 
percent rating, effective from January 4, 1983.  Pursuant to 
38 C.F.R. § 4.29, the RO granted a temporary total (100 
percent) rating for the period from May 6, 1983 to May 31, 
1983.  The RO then continued the 10 percent rating, effective 
from June 1, 1983.  

By June 1997 the RO granted a temporary total rating for 
bipolar disorder, pursuant to 38 C.F.R. § 4.29, from March 25 
to April 30, 1996, and then granted an increased, 30 percent 
rating, for bipolar disorder, effective from May 1, 1996.

Received from the veteran in October 2001 was his claim for 
an increased rating for his service-connected bipolar 
disorder.

VA treatment records showed that from July 2001 to November 
2001 the veteran was seen for periodic treatment in the 
mental health clinic and his mood was alternatively reported 
as dysphoric and anxious, he had a blunted affect, and his 
speech was decreased in rate, but relevant.  He was 
cooperative but had poor eye contact.  He had poor medication 
compliance and Global Assessment of Functioning (GAF) scores 
of 50 were assigned.  In November 2001 he denied current 
auditory hallucinations and paranoia, but reported he did not 
like to be around people.  He denied suicidal ideation.

In a February 2002 VA treatment record it was noted that the 
veteran reported he "panics" three to five times a week 
because he thought people were talking about him.  He 
complained of memory problems.  On mental status examination 
he was found to be oriented times three and cooperative but 
with poor eye contact.  His mood was anxious and dysphoric, 
his affect was blunted, he had a decreased rate of speech, 
and he had mild loosening of associations.  The Axis I 
diagnosis was possible bipolar II, although primary 
presentation was depression and anxiety with probable 
underlying psychosis, slightly improved.  A GAF score of 51 
was assigned.  The psychiatrist wrote an addendum in which he 
indicated that blunted affect is the same as flattened affect 
and that his GAF score of 50 was "fairly low".  

On VA examination in April 2002 the veteran reported he lived 
with his family.  He reported that one month ago he worked 
off and on doing temporary work at a plant.  He claimed he 
could not work well because it was difficult for him to 
concentrate and pay attention because he was anxious and 
nervous.  He reported having low feelings most of the time 
with periods of distractibility.  He took medicine sometimes 
to sleep.  He denied buying sprees, grandiose feelings, and 
fast thoughts.  He ranged from feeling anxious to depressed 
almost all the time.  He denied suicidal or homicidal 
ideations.  On examination the veteran was found to be 
casually dressed and cooperative, but had difficulty 
explaining his symptoms.  He exhibited good eye contact and 
his speech was regular rate and rhythm.  His mood was 
depressed and his affect was constricted.  His thought 
process was coherent and there were no flight of ideas or 
looseness of association.  Thought content was negative for 
suicidal or homicidal ideations.  His cognitive function was 
intact.  Insight and judgment seemed to be adequate.  The 
Axis I diagnosis was bipolar disorder by history, depressed 
type, and a GAF score of 55, which represented moderate 
impairment, was assigned.

In a March 2003 VA treatment record the veteran reported he 
was still depressed and his energy was low.  He denied 
auditory hallucinations and suicidal and homicidal ideations.  
Examination showed he had poor eye contact, his mood was 
anxious, his affect was dysphoric, he had a decreased rate of 
speech, and he had slight loosening of associations, but was 
able to refocus.  A GAF score of 51 was assigned.  In a May 
2003 addendum it was noted that the veteran had been treated 
with a number of antidepressant medications over the past two 
years with limited success.  He remained depressed and his 
affect remained blunted.

In June 2003 the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  He testified that 
he was employed part time at a bakery, on a call-in basis, 
and he worked from 20 to 24 hours a week.  He claimed he 
worked the late shift when there were fewer people there 
because he could not work around people due to his nerve 
problem and his getting irritable.  He claimed he had not 
worked full time since years ago.  He took three medications 
for his psychiatric condition, and claimed he told the doctor 
the medications seemed to work, but he lost his motivation, 
had mood swings, and had a blunt and flattened affect.  The 
veteran described a typical day for him in which he mostly 
stayed at home, sometimes with his girlfriend or his family.  
He would sit with his father and talk to him.  He testified 
that his motivation was bad and when he got in front of 
people at work he became disturbed and his face trembled.  
When this happened his mood went down and he could not handle 
his job tasks.  He claimed that when he had the face tremors 
he would panic and get frustrated and then get angry and 
leave.  He reported that other than his girlfriend and a 
small group of friends, he did not have much other social 
interaction.  He testified that he lived alone and that when 
he was home during the day he would watch television and get 
together with his father.  He helped take care of his father.  
He had no outside activities and had not been to his church 
lately as it was difficult to be in large groups of people.  
When he worked the night shift there were approximately 15 
other people there with him.  He claimed that when he got 
frustrated and had nervous twitching in his face he sometimes 
had outbursts and sometimes kept it in.  He reported problems 
with concentration and reported he had been working part time 
at the bakery for a year and a half.  He testified he that 
when he worked 40 hours a week a long time ago, he worked 
construction and for the postal service.  

VA treatment records dated in July 2003, December 2003, and 
May 2004 showed that the veteran reported frequent dysphoria, 
but denied suicidal or homicidal ideation.  He slept eight 
hours, his appetite was good, but his energy and 
concentration were poor.  On examination he had fair eye 
contact and was oriented times three.  His mood was anxious 
and dysphoric, his affect was blunted, and he had a decreased 
rate of speech, but his thought associations were tight.  His 
insight and judgment were fair.  The diagnosis was bipolar 
II, although the primary presentation was depression and 
anxiety with probable underlying psychosis.  GAF scores of 51 
were assigned.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The rating criteria pertaining to bipolar disorder provide 
that a 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9432.

The rating criteria for bipolar disorder further provides 
that a 70 percent rating is to be assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432.

Treatment records dated from July 2001 through May 2004 show 
that the veteran has consistently been noted to be depressed, 
have a dysphoric and anxious mood, and flattened or blunted 
affect.  On occasion he had loosening of thought associations 
and impaired judgment.  He has been working part time since 
at least April 2002 when he indicated he was working at a 
plant.  In June 2003 he testified he worked part time at a 
bakery during the late shift so that he was not around a lot 
of people.  He reported he had a girlfriend and a few friends 
and took care of his father, but mostly stayed at home.  He 
has reported problems with memory and that he did not like to 
be around people.  
Moreover, on treatment records the veteran has been assigned 
GAF scores of 50 and 51, and on VA examination the GAF score 
was 55.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Carpenter v. Brown, 8 
Vet.App. 240 (1995).  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), GAF scores from 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers and co-workers).  GAF scores of 
41 to 50 indicate serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social or occupational functioning 
(e.g., no friends, unable to keep a job).  Thus, the 
veteran's symptoms due to the service-connected bipolar 
disorder may be characterized as moderate to severe.  The 
Board notes however, that while the examiner's classification 
of the level of psychiatric impairment, by words or by a GAF 
score, is to be considered, it is not determinative of the 
percentage rating to be assigned; the percentage rating 
depends on evaluation of all the evidence.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95.  

Thus, the Board finds that based on all the evidence, and 
with application of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), there has been worsening of the 
veteran's psychiatric disorder to the extent that it results 
in some occupational and social impairment with reduced 
reliability and productivity due to various symptoms, and 
such satisfies the criteria for the next higher rating of 50 
percent.  The Board also finds, however, that a higher rating 
of 70 for bipolar disorder is not warranted.  The medical 
records do not show most of the typical symptoms listed in 
the criteria for a 70 percent rating, nor are similar 
symptoms shown.  See Mauerhan v. Principi, 16 Vet.App. 436 
(2002) (psychiatric symptoms listed in the rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings).  The veteran has consistently 
denied suicidal ideation, his speech has been found to be 
relevant on most occasions, he has not shown near continuous 
panic or depression, and there has been no evidence of 
impaired impulse control or neglect of appearance.  Thus, the 
evidence as a whole demonstrates that the veteran's 
psychiatric disorder is no more than 50 percent disabling.  

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claim.  With regard to element (1), above, the 
Board notes that the RO sent the veteran a VCAA notice letter 
in March 2004 that informed him, among other things, that in 
order to establish entitlement to an increased evaluation for 
his service-connected disability, evidence was needed to show 
that his condition had gotten worse.  With regard to elements 
(2) and (3), the Board notes that the RO's March 2004 letter 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letter explained that VA 
would obtain relevant records from any Federal agency (to 
include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  He was also 
informed that VA would assist him by providing a medical 
examination or getting a medical opinion if it was necessary 
to make a decision on his claim.  

Finally, with respect to element (4), the Board notes that it 
does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his claim.  As a practical 
matter, however, he has been amply notified of the need to 
provide such evidence.  The RO's March 2004 letter, for 
instance, informed him of the evidence that was needed to 
substantiate his claim and asked him to let VA know about any 
evidence or information that he thought would support his 
claim.  Further, the RO issued him a supplemental statement 
of the case in July 2004 that contained the complete text of 
38 C.F.R. § 3.159(b)(1).  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 
25,174 (May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

Thus, the Board finds that the duty to assist has been 
fulfilled with respect to the veteran's claim.  He has been 
afforded a VA psychiatric examination and all of the relevant 
evidence identified has been obtained.  No further action is 
required.


ORDER

An increased rating, to 50 percent, for bipolar disorder is 
granted.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



